I concur in affirming the decree below except insofar as it awards permanent *Page 62 
alimony. See Sections 4987-88 Comp. Gen. Laws and Phinney v. Phinney, 77 Fla. 850, 82 So. 357; Gill v. Gill, 145 So. 758;107 Fla. 588. While much could be said in favor of the natural justice and equity of the Chancellor's allowance of alimony in this case, it appears that such ruling is not authorized by our statutes, and, indeed, is contrary to the implications and intendments of such statutes as heretofore construed.